Citation Nr: 1204307	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from March 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2012 brief, the Veteran's representative stated that service connection should be warranted for posttraumatic stress disorder (PTSD).  As this issue has not been developed for appellate review, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  The Board notes that service connection was denied for PTSD in April 2009 and July 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

The Veteran contends that service connection is warranted for a left knee disability.  Although he has indicated that he injured his left knee in service and was treated for the injury, he has not provided specific details regarding the circumstances of the injury.

VA has a duty to assist claimants in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In the course of developing the claim, treatment records were obtained from the VA Medical Center (VAMC) in Biloxi, Mississippi, and the associated VA outpatient clinic (VAOPC) in Pensacola, Florida.  The Veteran initially sought treatment from the facility in March 2008.  Records dated from March 2008 to April 2009 show treatment for left knee pain and assessment of osteoarthritis/chondromalacia.

In a December 2009 VA Form 9, the Veteran stated that he continues to receive treatment from the facility.  Therefore, the Board finds that claim should be remanded and the AOJ should obtain the Veteran's more recent VA treatment records in accordance with VA's duty to assist.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Post-service private treatment records show that the Veteran underwent surgery on the left knee in November 1994 at Baptist Hospital.  The preoperative diagnosis was a possible tear of the left medial meniscus.  The postoperative diagnosis was osteochondritis of the patellofemoral joint with removal of loose bodies.  In February 1997, the Veteran was seen at the facility again with a diagnosis of chondromalacia patellofemoral joint of the left knee.  A second surgery was performed on the left knee at that time.

Notably, the records in the claims file from Baptist Hospital were submitted by the Veteran shortly after he filed his claim.  It appears that the records may not be a complete set of the records from November 1994 and February 1997, and other potentially relevant records from Baptist Hospital may exist from the 1990s.  Additionally, in his December 2009 VA Form 9, the Veteran stated that he also continues to receive treatment from Baptist Hospital.

VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Because records from Baptist Hospital have not yet been requested, on remand, the AOJ should make reasonable efforts to obtain all medical records from that facility dated since the Veteran separated from service in March 1992.

The November 1994 records from Baptist Hospital indicate that the Veteran was to have follow-up treatment with "Sports Rehab" and a Dr. Campbell who appears to have been the surgeon for the Veteran's left knee surgery.  On remand, the Veteran should be sent a letter asking him to identify all medical providers who have treated him regarding his left knee, including the "Sports Rehab" facility.  In view of this letter being sent to the Veteran, he should also be asked to more fully describe the circumstances concerning his left knee injury that he states occurred during military service.  

The Board emphasizes that, given the possibility of additional relevant evidence, further medical examination of the Veteran should be undertaken and further medical opinion should be requested if so warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify any medical facility from which he has received treatment regarding his left knee, including the "Sports Rehab" facility and Dr. Campbell referenced in the November 1994 records from Baptist Hospital.  Make arrangements to obtain all records that he adequately identifies.

Additionally, ask the Veteran to more fully describe the circumstances concerning his left knee injury that he states occurred during military service (e.g., date of injury, date of treatment, cause of injury, etc.).  

2.  Make arrangements to obtain the Veteran's treatment records from Baptist Hospital, dated since March 1992.  

3.  Obtain the Veteran's more recent treatment records (since April 2009) from the Biloxi VAMC/Pensacola VAOPC and associate the records with the claims folder.

4.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

5.  Thereafter, determine whether any other development is warranted in this case, including whether a medical examination or opinion should be requested.

6.  Finally, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

